DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-17 in the reply filed on 18 July 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 February 2021, have been considered.

Drawings
The drawings received on 24 February 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid ejecting head having a first sidewall, a second sidewall, and head chips arranged side by side between the first sidewall and the second sidewall, where the first sidewall is formed by a portion of a holder from which liquid is supplied to the head chips, and the second sidewall is formed by a portion of a fixed plate.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-17 are allowed for being dependent upon claim 1.
United States Patent No. 10,189,273 to Hayashi et al. disclose a liquid ejecting head (Fig. 3, element 11) having a first sidewall (Fig. 3, element 21), a second sidewall (Fig. 3, another one of element 21), a fixed plate (Fig. 3, element 13), and head chips (Fig. 3, element 12) arranged side by side between the first sidewall and the second sidewall (Fig. 3, i.e. rear/front direction), where the first sidewall is formed by a portion of a holder (Fig. 3, element 14) from which liquid is supplied (Fig. 3, element 23) to the head chips.  However, Hayashi fails to disclose the second sidewall is formed by a portion of the fixed plate.
United States Patent No. 10,507,655 to Okui et al. disclose a liquid ejecting head (Fig. 2, element 3) having a first sidewall (Fig. 3, element 202), a second sidewall (Fig. 3, another one of element 202), a holder (Fig. 3, element 122), and head chips (Fig. 3, element 110) arranged side by side (Fig. 3, Y direction) between the first sidewall and the second sidewall, where the second sidewall is formed by a portion of a fixed plate (Fig. 3, element 200).  However, Okui fails to disclose the first sidewall is formed by a portion of the holder from which the liquid is supplied to the head chips.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        08/12/2022